                  Case 2:20-cv-01450-JCC Document 11 Filed 11/20/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ASHLEY VOAG,                                            CASE NO. C20-1450-JCC
10                             Plaintiff,                    ORDER
11           v.

12   JASMINE ALONZO, et al.,

13                             Defendants.
14

15           This matter comes before the Court on Plaintiff Ashley Voag’s application to proceed in
16   forma pauperis (“IFP”) (Dkt. No. 1) and proposed civil complaint (Dkt. No. 1-1). Magistrate
17   Judge Mary Alice Theiler issued a Report and Recommendation recommending that the Court
18   deny Plaintiff’s application to proceed IFP and dismiss Plaintiff’s complaint without prejudice
19   pursuant to 28 U.S.C. § 1915(e)(2)(B) because it fails to state a claim upon which relief may be
20   granted and appears to be frivolous. (See Dkt. No. 4 at 2.) In addition, Judge Theiler concluded
21   that there is no reasonable basis to believe the complaint may be cured by amendment. (Id.)
22   Plaintiff did not object to the Report and Recommendation, 1 but paid the filing fee eleven days
23   after it was issued.
24

25   1
      Several days after the deadline to object to the Report and Recommendation Plaintiff filed an
     Emergency Motion for Hearing (Dkt. No. 6). The Court concludes it is not necessary to hold a
26   hearing. Therefore, Plaintiff’s emergency motion for a hearing is DENIED.

     ORDER
     C20-1450-JCC
     PAGE - 1
               Case 2:20-cv-01450-JCC Document 11 Filed 11/20/20 Page 2 of 2




 1          In the Court’s view, Ms. Voag’s payment of the filing fee does not render her IFP

 2   application moot because IFP status would not only exempt her from payment of the filing fee

 3   but also confer other benefits. See, e.g., 28 U.S.C. § 1915(c)-(d); Fed. R. Civ. P. 4(c)(3). Ms.

 4   Voag continues to seek the benefits of IFP status (even after paying the filing fee) by repeatedly

 5   contacting the Clerk’s Office and requesting that the Court serve subpoenas on her behalf.

 6          Even if paying the filing fee rendered Ms. Voag’s IFP application moot, the Court would

 7   find it appropriate to dismiss the complaint sua sponte under Federal Rule of Civil Procedure

 8   12(b)(6) for the reasons stated in the Report and Recommendation. See Omar v. Sea-Land Serv.,
 9   Inc., 813 F.2d 986, 991 (9th Cir. 1987) (“A trial court may dismiss a claim sua sponte” under
10   Rule 12(b)(6).)
11          Accordingly, having thoroughly considered the Report and Recommendation and the
12   relevant record, the Court ADOPTS the Report and Recommendation (Dkt. No. 4), DENIES
13   Plaintiff’s application to proceed IFP, and DISMISSES the complaint without prejudice. The
14   Court DIRECTS the Clerk to close this case and to send a copy of this order to Ms. Voag and
15   Judge Theiler.
16

17          DATED this 20th day of November 2020.




                                                           A
18

19

20
                                                           John C. Coughenour
21                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C20-1450-JCC
     PAGE - 2
